 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
      DONNY STEWARD,                                        1:19-cv-01022-DAD-EPG (PC)
11
                          Plaintiff,
12                                                          ORDER DENYING PLAINTIFF’S
              v.                                            SECOND MOTION FOR APPOINTMENT
13                                                          OF COUNSEL
      CHRISTIAN PFEIFFER, et al.
14                                                          (ECF No. 12)
                          Defendants.
15

16           Plaintiff, Donny Steward, is proceeding pro se and in forma pauperis in this civil rights
17   action pursuant to 42 U.S.C. § 1983. On September 16, 2019, Plaintiff filed a motion for the
18   appointment of counsel. (ECF No. 12.) The Court will deny the motion.
19           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
20   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to
21   represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for

22   the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

23   circumstances the court may request the voluntary assistance of counsel pursuant to § 1915(e)(1).

24   Rand, 113 F.3d at 1525.

25           Without a reasonable method of securing and compensating counsel, the court will seek

26   volunteer counsel only in the most serious and exceptional cases. In determining whether

27   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

28   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
                                                           1
 1   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 2          In the present case, the court does not find the required exceptional circumstances. The

 3   Court has screened Plaintiff’s complaint and found that he failed to state any cognizable claim.

 4   Even if it is assumed that Plaintiff is not well versed in the law and that he is able to amend his

 5   complaint to state cognizable claims, which, if proved, would entitle him to relief, his case is not

 6   exceptional. This court is faced with similar cases almost daily. Further, at this early stage in the

 7   proceedings, and particularly in light of the Court’s screening order finding that Plaintiff has

 8   failed to state any cognizable claim, the court cannot make a determination that Plaintiff is likely

 9   to succeed on the merits. Finally, based on a review of the record in this case, the court does not

10   find that Plaintiff cannot adequately articulate his claims. Id.

11          For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of

12   counsel (ECF No. 12) is DENIED without prejudice.

13
     IT IS SO ORDERED.
14

15      Dated:     November 21, 2019                             /s/
16                                                       UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
